DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements dated 12/13/2019 and 2/14/2020 have been considered and made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 62, 63, 65, 72, 74-81 and 83-87 are rejected under 35 U.S.C. 103 as being unpatentable over Dodgson (US 2007/0264705) in view of Takayama et al.(US 2010/0323439) and DeBruin (WO 2016/003278).
With respect to claim 62, the reference of Dodgson discloses a biochip (Figs. 1a, 1b, 1c and 3a) that includes: a first layer (lid component) (20); and a second layer (base component) (10) including: a well (12) imprinted in the second layer, wherein the well includes an open upper end; a closed lower end and a perimeter body connecting the closed lower end and the open upper end and wherein the well includes a group of cells (14).  The biochip also includes a 
Claim 62 differs for the following reasons:
i) The first layer requires a plurality of reservoirs;
ii) The plurality of channels are provided in the second layer;
iii) A plurality of valves configured to control liquid flow in the channel;
iv) The well inlets and outlets are sized have a first dimension larger than a diameter of the group of cells and are sized to have a second dimension smaller than a diameter of the group of cells; and 
v) The biochip includes a housing encasing the first and second layer.
With respect to difference i), while the embodiment of Fig. 1 does not disclose a plurality of reservoirs provided in the first layer, the reference of Dodgson discloses that “fluid reservoirs may be incorporated in the apparatus” and “may be located in the base component or the lid component” (¶[0103]).
In view of this disclosure and in the absence of a showing of unexpected results, it would have been obvious to one having ordinary skill in the art to provide the device first layer or lid component of the device of the primary reference with a plurality of reservoirs for the known and expected result of providing reservoirs for supplying and/or receiving fluids with respect to the wells in the device.
With respect to difference ii), while the embodiment of Fig. 1 does not disclose that the plurality of channels (32) are imprinted in the second layer (base component), the reference of Dodgson discloses that the channels (32) can be also formed in the surface of the base component (10) (¶[0032]).

With respect to difference iii), while the embodiment of Fig. 1 does not disclose a plurality of valves configured to control liquid flow within the plurality of channel, the reference of Dodgson discloses that “pumps and valves may also be provided in the apparatus, either as part of the base, the lid or further component” (¶[0103]).
In view of this disclosure and in the absence of a showing of unexpected results, it would have been obvious to one having ordinary skill in the art to provide the device second layer or base component of the device of the primary reference with a plurality of valves for the known and expected result of providing an art recognized means for controlling the flow of liquid within the channels and wells of the device.
With respect to difference iv), while the embodiment of Fig. 1 discloses that “the channel (32) may also be sized to prevent cellular entities from passing through it” (¶[0031]), the reference does not disclose the well inlets and outlets are sized have a first dimension larger than a diameter of the group of cells and are sized to have a second dimension smaller than a diameter of the group of cells.
The reference of Takayama et al. discloses that it is known in the art to construct inlet/outlets for preventing a group of cells from leaving a well by providing an inlet/outlet (Figs. 4b and 4c) with a first dimension (w) larger than a diameter (W) of the group of cells and are 
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one having ordinary skill in the art to provide the channels (32) of the reference of Dodgson with the channel dimensions disclosed by the reference of Takayama et al. for the known and expected result of providing an art recognized means for maintaining a group of cells within a well structure while allowing the flow of liquid through the well holding the group of cells.
With respect to difference v), while the embodiment of Fig. 1 does not disclose a housing encasing the first and second layers, the reference of Dodgson discloses that a clamping means can be used to locate or hold the lid and base together (¶[0034]).
The reference of DeBruin discloses that it is known in the art to clamp or hold a layers of a chip device (Fig. 1) using a clamping housing (2,3) that encompasses the layers forming the chip device.
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to clamp or hold the lid and base of the primary reference using a clamping housing as suggested by the reference of DeBruin for the known and expected result of providing an art recognized means for holding the layers of a chip device together as contemplated by the reference of Dodgson.
With respect to claim 63, the first layer (lid) (20) is directly on top of the second layer (base)(10).
With respect to claim 65, the provision of inlet ports which connect to the reservoirs, if not inherent, would have been well within the purview of one having ordinary skill in the art for 
With respect to claim 72, ports (24) or (30) of Dodgson are structurally capable as functioning as a negative pressure port (¶[0046]).
With respect to claims 74-81, the reference of Dodgson discloses a list of groups of cells that can be used in the device (¶[0006]).  In view of this disclosure, it would have been well within the purview of one having ordinary skill in the art to determine the type of cell based merely on the specific culture process to be performed in the device while maintaining the efficiency of the system.
With respect to claim 83, if not inherent, the structure encompassed by the combination of the references as discussed above with respect to claim 62 would provide a device that includes microchannel (See ¶[0073]-[0076] of Takayama et al.).
With respect to claims 84-87, the structure encompassed by the combination of the references as discussed above with respect to claim 62 would provide a device that includes inlet/outlet dimensions required of claims 84-87 based merely on the size of the cells to be maintained within the wells of the device (See ¶[0073]-[0076] of Takayama et al.).

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Dodgson (US 2007/0264705) in view of Takayama et al.(US 2010/0323439) and DeBruin (WO 2016/003278) taken further in view of Delamarche et al. (US 2016/0133517).
The combination of the references of Dodgson, Takayama et al. and DeBruin has been discussed above with respect to claim 62.

The reference of Delamarche et al. discloses that when forming channels and wells or chambers within a layer of a microfluidic chip device (Fig. 6), it is known to employ films (41 and 42) on the top and bottom surface of the channel/chamber substrate (10) to form the final structures of the channels and chambers.
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ films on the second layer when forming the channels and chambers required of the device encompassed by the combination of references discussed above with respect to claims 62 and 64 for the known and expected result of providing an art recognized means for providing channel/chamber structures in a microchip substrate.

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Dodgson (US 2007/0264705) in view of Takayama et al.(US 2010/0323439) and DeBruin (WO 2016/003278) taken further in view of Battrell et al. (US 2009/0181411).
The combination of the references of Dodgson, Takayama et al. and DeBruin has been discussed above with respect to claims 62 and 65.
While the reference of Dodgson discloses that the biochip device can include reservoirs, pumps and valves (¶[0103]-[0104]), Claim 66 differs by reciting that the reservoirs are provided in communication with a pressure source with a sealing layer provided between the pressure source and the reservoirs.

In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ the bellows pumping structure disclosed by the reference of Battrell et al. in the device of the modified primary reference for the known and expected result of allowing the control of liquids within the system using an art recognized means while minimizing the contact of the air from the pressure source with the liquids within the biochip device.

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Dodgson (US 2007/0264705) in view of Takayama et al.(US 2010/0323439) and DeBruin (WO 2016/003278) taken further in view of Spero et al. (US 2020/0254456).
The combination of the references of Dodgson, Takayama et al. and DeBruin has been discussed above with respect to claim 62.
Claim 67 differs by reciting a storage pot with an air permeable medium cover provided in the second layer.  
As discussed above with respect to claim 62, the reference of Dodgson discloses that “fluid reservoirs may be incorporated in the apparatus” and “may be located in the base component or the lid component” (¶[0103]).
The reference of Spero et al. discloses that it is known in the art to chamber within a biochip device with gas permeable seals (¶[0007] and [0114]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references of Junger et al. (US 2010/0015697), Huang (US 2011/0183312) and Jackson-Holmes et al. (US 2020/0318045) are cited as prior art which pertain to cell culture biochip devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB